I concur in the judgment of affirmance. It is immaterial in this case as to the nature of the contract of rental, if any, under which the defendant held the premises at the time it was sought to dispossess her. It appears that she had paid the rent up to the time it was sought to dispossess her, and it does not appear that the two-months notice required to be given by a landlord to a tenant to vacate under a tenancy at will was ever given to the tenant. Nor does it appear that the tenant's term had expired and that she was holding over. Under no view of the case was the tenant subject to dispossession. The court did not err in directing the verdict for the defendant, and in overruling the plaintiff's motion for new trial.
                        ON MOTION FOR REHEARING.